Citation Nr: 0835891	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1987 to May 1987 and served on active duty from May 
1988 to September 1995.  He died in May 2004 and the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran's case was sent for a 
medical expert opinion by a VA cardiologist in July 2008.  
This opinion was provided to the appellant in September 2008.  
The appellant replied to receipt of the opinion by waiving 
her 60-day period for response and requested that the Board 
proceed with adjudication of the appeal.  

FINDINGS OF FACT

1.  The veteran died in May 2004 due to atherosclerotic 
cardiovascular disease and coronary arterial thrombosis.  

2.  The veteran developed or aggravated artherosclerotic 
cardiovascular disease as a result of service.


CONCLUSION OF LAW

The cause of the veteran's death is related to the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

History and Analysis

The appellant maintains that she is entitled to service 
connection for the cause of the veteran's death, which was 
due to atherosclerotic cardiovascular disease.  She contends 
that the veteran's cardiovascular disease was related to his 
military service, as the veteran had constant chest pains off 
and on since service.  

Service treatment records during ACDUTRA from the Texas Army 
National Guard show the veteran received treatment for chest 
pains and a cardiac workup.  

Active duty service treatment records from May 1988 to 
September 1995 are not available for review.  Under such 
circumstances, the Court of Appeals for Veterans Claims 
(Court) has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

While it is unfortunate that the veteran's complete service 
treatment records may be unavailable, the appeal must be 
decided on the evidence of record; the Board's analysis has 
been undertaken with this heightened duty in mind.  

Private medical records show that the veteran was treated for 
chest pain off and on for four months in 2004.

The veteran's death certificate indicates that he died on May 
[redacted], 2004, of coronary thrombosis, with underlying 
atherosclerotic cardiovascular disease.  The autopsy report 
concluded that the veteran died of atherosclerotic 
cardiovascular disease and coronary arterial thrombosis.  

The Board obtained a VA medical expert advisory opinion 
regarding the veteran's case in August 2008.  The examiner 
reviewed the veteran's claims file and evidence of record and 
opined that it is at least as likely as not that the 
veteran's chest pain during ACDUTRA was a manifestation of 
his artherosclerotic cardiovascular disease aggravated during 
his period of ACDUTRA, which proved fatal in May 2004.  The 
examiner's rationale was that when the veteran was evaluated 
for chest pain in February 1987 his chest pain was substernal 
and was increased with activity.  The EKG performed at the 
time was not normal for the age of the veteran.  Therefore, 
the veteran had documented symptoms of cardiovascular disease 
during his tenure in service and in the examiner's opinion 
this was service related.  

There is no contrary medical opinion of record.  Not only is 
there no medical opinion against the appellant's claim, but 
there is medical evidence - the August 2008 VA expert medical 
opinion - in support of the appellant's claim.  There is of 
record a medical opinion linking the veteran's death to a 
disability either caused by or aggravated during the 
veteran's military service.  It is clear that the evidence 
regarding the appellant's claim for service connection for 
cause of death is at least in equipoise.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the appellant 
prevails.  See Gilbert, supra.  Therefore, service connection 
for the cause of the veteran's death is granted.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


